Exhibit 10.5

 

AMENDMENT 

TO THE PROMISSORY NOTE DATED December 14, 2017, as amended December 18, 2017

 

 

The Parties entered into a 5% Convertible Note Dated December 14, 2017 in the
Original Principal Amount of $500,000 (the “Note”) by and between BioLargo, Inc.
(“Company”) and Vista Capital Investments, LLC (“Holder”) (together referred to
as the “Parties”).

 

 

WHEREAS, on January 7, 2019 the Outstanding Balance of the Note is $550,091.

 

The Parties hereby agree to amend the Note as follows:

 

Maturity: The Maturity Date of the Note shall be extended to April 15, 2019. In
consideration for the extension, the Outstanding Balance of the Note shall
increase by ten percent from $550,091 to $605,100.

 

Conversion Price: The Conversion Price shall be redefined to equal 80% of the
lowest close bid price during the twenty-five (25) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Note, subject to adjustment as provided in this
Note. “Trading Day” shall mean any day on which the Common Stock is tradable for
any period on the OTC Pink, OTCQB or on the principal securities exchange or
other securities market on which the Common Stock is then being traded.

 

Prepayment:     At any time while this note is outstanding, the Company shall
have the option, upon 10 business days’ notice to Holder, to pre-pay the entire
remaining outstanding principal amount of this Note in cash, provided that (i)
the Company shall pay the Holder 115% of the Outstanding Balance, (ii) such
amount must be paid in cash or in freely tradeable common shares (calculated at
the Conversion Price) on the next business day following such 10 business day
notice period, and (iii) the Holder may still convert this Note pursuant to the
terms hereof at all times until such prepayment amount has been received in
full. Except as set forth in this Section the Company may not prepay this Note
in whole or in part.

 

Default Effect:     Upon the occurrence of any Event of Default and upon notice
by Holder, the Outstanding Balance shall immediately and automatically increase
to 125% of the Outstanding Balance immediately prior to the occurrence of the
Event of Default (the “Default Sum”). Upon the occurrence of any Event of
Default, the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the Outstanding Balance, all without demand, presentment or
notice, all of which hereby are expressly waived, together with all costs,
including, without limitation, legal fees and expenses, of collection, and the
Holder shall be entitled to exercise all other rights and remedies available at
law or in equity.

 

Miscellaneous.

 

(a)     Effect of Amendment. Except to the extent the Note is modified by this
Amendment, the remaining terms and conditions of the Note shall remain
unmodified and in full force and effect. In the event of any conflict between
the terms and conditions of the Note and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Entire Agreement. The Note, together with this Amendment, embodies the
entire understanding between the parties hereto with respect to its subject
matter and can be changed only by an instrument in writing signed by the parties
hereto.

 

(c)     Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

 

Please indicate acceptance and approval of this amendment dated January 7, 2019
by signing below:

 

/s/Dennis Calvert

/s/David Clark

_________________________

____________________________

Dennis Calvert

David Clark

BioLargo, Inc.

Vista Capital Investments, LLC

Chief Executive Officer

Principal

 